Citation Nr: 1548384	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  07-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for a heart disorder.

3. Entitlement to service connection for hypertension.

4. Entitlement to an extraschedular evaluation in excess of 10 percent prior to January 30, 2013 and in excess of 20 percent from January 30, 2013 for right thumb disability.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1979. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2006 (right thumb), December 2008 (diabetes), and October 2009 (hypertension and heart disorder) rating decisions of the Honolulu, Hawaii, Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In December 2012, the Board denied the service connection claims and remanded the right thumb increased rating claim for further evidentiary development.  In August 2013, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand, remanding the service connection issues to the Board.

In July 2014, the Board remanded the service connection issues for further evidentiary development pursuant to the Joint Motion and also assigned an increased rating of 20 percent for right thumb disability from January 30, 2013; a rating in excess of 10 percent for right thumb disability prior to January 30, 2013 was denied.  

In May 2015, the parties filed a Joint Motion for Partial Remand as they agreed that the portion of the Board's July 2014 decision, which declined to refer the Veteran's right thumb disability for extraschedular consideration, was not supported by an adequate statement of reasons and bases.  The Court granted the parties' motion and the claim has been returned to the Board to specifically consider whether the evidence supports a referral to the Director of Compensation for extraschedular consideration as to the right thumb disability.  The parties agreed that the portion of the Board's July 2014 decision granting the 20 percent schedular rating from January 30, 2013 for right thumb disability would remain undisturbed as that award was favorable to the Veteran.  Based on the Joint Motion for Partial Remand, the issue presently before the Board is limited to the extraschedular consideration for both stages of the appeal.  

The issues of entitlement to service connection for diabetes mellitus, a heart disorder, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The right thumb disability does not present an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

For the entire period of the appeal, the disability picture presented by the Veteran's service-connected right thumb disability does not warrant a referral for extraschedular consideration.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

This decision narrowly focuses on whether the Veteran is entitlement to a referral for extraschedular consideration for his service-connected right thumb disability, currently rated under DC 5228.  As mentioned, the Board, in July 2014, denied an increased rating in excess of 10 percent prior to January 30, 2013 and granted an increased rating of 20 percent (the maximum rating under DC 5228) from January 30, 2013 onward.  After consideration of the pertinent laws, the Board finds that such a referral is not warranted under 3.321(b) as the Veteran's symptoms do not present such an exceptional disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

A.  Duties to Notify and Assist

As an initial matter, the Board finds that no further action related to VA's duties to notify and assist is required in this case.  

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  The duty to notify was satisfied in this case by July 2005, August 2007, and July 2008 letters.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, VA treatment records and examination reports, private treatment records, and hearing testimony.  The case was remanded in December 2012 to obtain relevant VA treatment records and provide the Veteran a VA examination; the requested treatment records were obtained and the Veteran was examined in January 2013.  

The record reflects that at the December 2012 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing related to the issue decided in this decision.

B.  Extraschedular Consideration

The Board's previous assignment of the 10 and 20 percent evaluations for right thumb disability are based on the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5228 (providing that a 10 percent rating contemplates a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent rating is warranted where there is a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers).

Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (emphasis added).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, an extraschedular rating may be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

(1)  Summary of Relevant Facts

During an October 2005 examination, the Veteran's thumb flexed to 40 degrees and distal interphalangeal flexion was to 30 degrees; there was no gap between the tip of the thumb and the fingers.  

At the December 2005 VA examination for his right thumb and wrist, the Veteran reported that his right thumb and wrist caused intermittent pain at 5 out of 10, that his grip was weakened, and that he could not lift more than 20 pounds without pain.

The Veteran submitted a letter from a private physician in May 2007, which stated that his right thumb was deformed at the joint and that it was very difficult to flex or move his thumb; specific measurements were not provided.  

The Veteran was afforded a VA examination for his right wrist and thumb again in May 2009 where he complained of morning stiffness and pain at 7-8 out of 10 in his wrist and thumb; he had to take Tylenol to ease the pain.  He was able to oppose the fingers.  He reported that his grip felt weaker and that this thumb prevented him from lifting more than 20 pounds, gardening, and performing some of his household chores and repairs.  The examiner noted that the Veteran grimaced in pain while making a fist.  

Treatment records in December 2009 reflect that the Veteran could not make a full fist with either hand.  

When asked during his November 2011 hearing about limitation of motion of the right thumb, the Veteran indicated that he could only elevate the right thumb half as high as he could the left thumb.  

In September 2010, the Veteran underwent a VA examination for his cervical and lumbar spine, left shoulder, and left wrist.  The examiner stated that the Veteran's spine disabilities caused pain, fatigue, weakness, and lack of endurance.  He reported daily flare ups in his neck and low back which were brought on by lifting and turning; he also had weakness, stiffness, pain, fatigue, and lack of endurance in his left wrist and shoulder.  These flare-ups of the wrist and shoulder were also noted as occurring daily, lasting for hours, brought on by driving or yard work.  

He was afforded an examination for his bilateral knees and left ankle in October 2010, at which he reported moderate to severe knee pain and swelling on a daily basis.  He wore an ankle brace and had flare ups of pain.  

Another VA examination for his knees was conducted in August 2011 where the Veteran was noted to have osteoarthritis in both knees.  He experienced flare-ups on a daily basis, with pain at 7 out of 10, which caused difficulty with standing and walking.  He was noted to constantly use bilateral knee braces and a cane to assist with ambulation.  

During his November 2011 personal hearing, the Veteran testified that VA issued him a splint for his thumb and wrist.  He stated that when it gets cold, the pain in his thumb worsens and his hand cramps and he cannot grab anything.  His grip strength was reduced, that pain interrupted his sleeping, and he felt a loss of sensation.  He stated that he could not work because he could not drive and could not hold a steering wheel due to his thumb disability.  

In January 2013, the Veteran underwent a VA examination for his right thumb disability where he reported flare-ups of pain in his hand and thumb with activity.  A gap of more than 2 inches was noted when the Veteran attempted to oppose his fingers and thumbs.  The examiner noted that there was functional loss due to limited movement, pain on movement, and weakened movement in all of the Veteran's fingers.  The examiner found that this disability did not affect his ability to work.  

(2)  Criteria for Referral

The extraschedular determination must follow a three-step inquiry.  See Thun, 22 Vet. App. at 115.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.  Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  Section § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, the determination as to whether referral for extraschedular consideration is warranted should consider the combined impact of multiple service-connected disabilities.  See id.

(3)  Discussion

With regard to the first step of the inquiry outlined above, the Board finds that the Veteran has demonstrated some symptoms which are not adequately contemplated in DC 5228.  In addition to limited motion, the Veteran has reported the following right thumb and hand symptoms: pain and weakness (October 2005, December 2005, May 2009, and January 2013 VA examinations), enlargement/deformity of the metacarpal phalangeal joint (October 2005 VA examination; Report from private physician May 2007), morning stiffness (May 2009 VA examination), cramping (Board Hearing Tr. at 26-27), and reduced sensation (Id. at 26-27).  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of limitation and functional loss, and in this case, the pain/weakness, and morning stiffness are contemplated by these regulations addressing functional loss, weakened movement, and pain on movement.  However, the Board acknowledges that DC 5228 does not contemplate his symptom of feeling reduced sensation in his thumb and hand, and is therefore inadequate to rate all of the Veteran's right thumb symptoms.  Thus, the first step of the Thun analysis is met and the Board now must consider the second step, which is to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.

The second step of the Thun analysis is not met as the record evidence shows that the Veteran's right thumb disability has not caused marked interference with his employment; he has not once been hospitalized for his right thumb disability.  

While the Veteran testified he cannot go to work because he cannot hold a steering wheel for too long, this does not rise to the level of marked interference with employment.  Board Hearing Tr. at 30.  The inability to hold a steering wheel for a long period of time does not necessarily preclude one from safely driving to work.  The Veteran provided no evidence that he was precluded from commuting to his job site via public transportation (or an alternative transportation method other than driving himself).  Further, the Board notes that restricted ability to transport himself to work by driving does not necessarily demonstrate marked interference with his ability to work (e.g., impact his earning capacity) due to the service connected disability.  In this particular case, the evidence simply does not reflect that the Veteran's right thumb disability causes marked interference with employment.  It is important to note that after examination in January 2013 a VA examiner specifically found that the Veteran's right thumb disability does not affect his ability to work.  

The Board has also considered the Veteran's reports that his grip is weaker and his right wrist and thumb prevents him from lifting more than 20 pounds without pain.  The Board has considered the fact that the Veteran feels reduced sensation, and limitations of motion with pain.  Yet the evidence, though suggesting that these symptoms may impair his ability to drive himself, again, do not rise to the level of demonstrating that there is marked interference with his ability to work.  Notably, the Veteran is currently retired and in 2011, the Veteran filed an application for a total disability rating based on individual unemployability due to a service-connected disability (TDIU), stating that he last worked in 2005 and that he could not work due to his multiple joint arthritis, and lumbar and cervical spine disabilities.  He was granted a TDIU effective April 2011.  

The evidence does not demonstrate that the Veteran's right thumb disability impacts his earning capacity beyond the average impairment already contemplated by the currently assigned ratings for the right thumb disability.  In other words, the Veteran's disability is productive of some level of industrial loss which is anticipated by the ratings schedule and the assigned 10 and 20 percent ratings for the right thumb disability.  For the symptoms that are not completely covered by DC 5228, as mentioned above, it is important to understand that if these symptoms of the right thumb disability did not cause a rather significant level of impairment, there would be no basis for an extraschedular referral.  See 38 C.F.R. § 3.321(b). 

According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of time working from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Thus, even if his right thumb disability has caused some interference with his employment, this alone would not be tantamount to concluding there has been marked interference with his employment - again, meaning above and beyond that contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Veteran was not hospitalized on this record for his right thumb disability.  

In arriving at the conclusion that the Veteran's right thumb disability has not caused marked inference with his employment, the Board has considered all of the Veteran's right thumb symptoms, to include limited motion, pain, weakness, cramping, reduced sensation, enlargement/deformity, and morning stiffness.  

Lastly, the Board has properly evaluated the combined impact of all of the Veteran's service-connected disabilities pursuant to Johnson v. McDonald and has determined that his disability picture does not warrant an extraschedular referral.  The Veteran is in receipt of service connection for his cervical spine, lumbar spine, left shoulder strain, with ratings of 20 percent each, and also for bilateral knees and left ankle with a rating of 10 percent each for those.  The Veteran was granted service connection for a right elbow disability in December 2012.  The RO later granted him service connection for tinnitus and assigned a 10 percent rating.  The Board notes that in a January 2006 rating decision, the Veteran was denied service connection for his right hand and wrist condition.  

To this end, the Board has considered the Veteran's disability picture includes the service-connected disabilities that cause daily flare ups of pain in the neck, back, left wrist, left shoulder, and bilateral knees.  As noted above, these disabilities have been shown to cause functional loss due to weakened movement, excess fatigability, pain, instability, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  The Board considered the fact that the Veteran has to wear supportive devices, such as knee, ankle braces, and a cane to assist with ambulation.  The Board also considered how the Veteran's multiple orthopedic disabilities causes him to lose sleep, and make driving, lifting more than 20 pounds, doing household chores, repairs, and other housework difficult or impossible.  

The Board does not doubt that the Veteran's multiple orthopedic disabilities greatly affect his daily life.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been already been attributed to a specific service-connected disability.  In other words, there is no evidence of record that the Veteran experiences any symptoms from a service-connected disability which are not already adequately compensated by the existing ratings for each of those orthopedic ratings assigned to the Veteran.  Each of the Veteran's orthopedic service-connected disability ratings of his left shoulder, right elbow, cervical and lumbar spine, bilateral knees, left ankle, and left wrist contemplate limited motion (including trouble with ambulation), pain, and functional loss due to weakened movement, and excess fatigability and have been assigned ratings under their respective diagnostic codes pertaining to that particular disability.  Thus, even when considering the combined effect of the multiple conditions (largely orthopedic conditions except for tinnitus), the collective impact on the Veteran does not produce an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Neither the Veteran nor his representative, on this record, have alleged as much.

For these reasons, referral for extra-schedular consideration is not appropriate in this case as the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an extraschedular rating for the right thumb disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an extraschedular evaluation in excess of 10 percent prior to January 30, 2013 and in excess of 20 percent from January 30, 2013 for right thumb disability is denied.


REMAND

The Board regrets the delay in issuing the Veteran a final decision, however, the issues on appeal must be remanded to (a) complete all indicated development to verify the Veteran's exposure to herbicides pursuant to the Board's July 2014 remand, and (b) obtain additional medical opinions as to whether the Veteran's heart disorder and hypertension are related to his active duty as the current opinions of record contain inadequate rationale.  

First, the Board notes that the Veteran has contended that his diabetes mellitus is due to service, to include direct exposure to herbicides.  In its July 2014 remand, the Board directed the AOJ, in pertinent part, to attempt to verify the Veteran's claimed exposure to herbicides according to the relevant portion of the M21-1 guidelines for development.  The record shows email correspondence related to this requested development; there are two emails dated March 30, 2015 and May 30, 2015 requesting Joint Services Records Research Center (JSSRC) development for this Veteran's case.  The record does not show that this development is completed, what results were yielded from the search, and there has been no formal finding as to the efforts and outcome of this development.  As a result, there has not been substantial compliance with the directives of the Board's July 2014 remand and the issue of service connection for diabetes mellitus must be remanded herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Next, the medical opinions obtained in July 2015 concerning heart disability and hypertension are inadequate.  In providing for a negative nexus opinion, the examiner provided a single conclusory sentence, indicating that the service medical records do not show that this Veteran suffered from heart disease and hypertension during his service.  The mere absence of documentation in service treatment records of a claimed disorder is not, in itself, an adequate basis on which to rest a medical opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Further, as any opinion, to be adequate, "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," the Board finds that an addendum medical opinion for the heart disability and hypertension issues is warranted.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, sufficient supporting rationale for all opinions expressed must be provided.

Accordingly, the case is REMANDED for the following action:

1.  Complete the verification of the Veteran's claimed exposure to herbicides following procedures detailed at the relevant portion of the M21-1, Pt. IV.  For reference, please note the email correspondence dated March 30, 2015 and May 30, 2015 (first and second request for JSSRC development).  

2.  Obtain a VA addendum medical opinion from the examiner who rendered the July 2015 medical opinion for the issues pertaining to the heart disability and hypertension.  If that examiner is not available, obtain an opinion from another appropriate VA examiner and ensure that the new VA examiner completes a review of the case file and relevant evidence.  

a.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hypertension arose during service or is otherwise related to service.  The examiner should refer to the findings contained in the July 2015 hypertension examination report.

The examiner should be advised that during service the Veteran had blood pressure readings of 154/72 (April 1974), 130/88 (March 1978), 132/100 (July 1978), and 118/88 (February 1979).

b.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any heart disorder that arose during service or is otherwise related to service.  A rationale for all opinions expressed should be provided.  All diagnosed heart disorders identified upon examination in July 2015 (to include historical findings as discussed) should be considered, to include coronary artery disease.

The examiner should be advised that during service the Veteran reported chest pain in June and July 1975 (both resulting in assessments of upper respiratory infection) and in July 1976 (resulting in an assessment of bronchitis).  He also reported experiencing tightness in the chest in May 1976 (resulting in an impression of gastroenteritis with upper respiratory infection). 

In answering the above questions, the examiner should articulate the reasoning underpinning his or her conclusions.  That is, identify what facts and information support the opinion(s) provided, and explain how those facts and information justify the opinion(s).  If the examiner is relying on findings in medical literature, please identify the source and apply those medical principles to the facts of this Veteran's case.

3. After all indicated development has been completed, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


